Fourth Court of Appeals
                                San Antonio, Texas
                                       April 7, 2016

                                   No. 04-16-00008-CV

                        IN THE INTEREST OF A.F., A CHILD,

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-01172
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       Maria Fattahi's Notification of Late Record is hereby GRANTED. Time is extended to
April 11, 2016. NO FURTHER EXTENSIONS OF TIME WILL BE ALLOWED.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court